 LOCAL 80, SHEET METAL WORKERS, ET AL.229been behind Respondent'sactionswith respect to them is immaterial."Id.Thestrikers having lost their status as employees and the protections of Section 8(a),Respondent's conduct in soliciting them to return to work, all of which occurredafter the strike,was not violative of Section 8(a)(1).United Elastic Corporation,84 NLRB 768,774;MackayRadio and Telegraph Company, Inc., 96NLRB 740,"743-744.25The result reached is undoubtedly harsh, butita lex scripta.RECOMMENDED ORDERAccordingly,Irecommend that the complaint herein be dismissed in itsentirety.' Having found that Respondent engaged in no unfair labor practices, it follows, con-trary to the General Counsel's contention,that it did not unlawfully prolong the strikein which the Union was engaged.Local 80, Sheet Metal Workers International Association, AFL-CIO, and its Agents,Sheet Metal Workers Local Union No. 80Insurance Trust Fund and its Trustees;Sheet Metal WorkersLocal Union No. 80 Pension Trust Fund and its Trustees; Sheet.MetalWorkers Local Union No. 80 Vacation Trust Fund anditsTrustees;Sheet Metal Workers Local Union No. 80 Sup-plemental Unemployment Benefit Trust Fund and its Trustees;Sheet Metal Workers Local Union No.80 Apprenticeship Fund.and its Trustees;and Sheet Metal Employers Industry Pro-motion Fund and its TrusteesandTurner-Brooks, Inc. andSheet Metal Employers Association of Detroit,Party in Inter-est.Cases7-CB-1313 and 1349.October 21, 1966DECISION AND ORDERUpon charges duly filed by Turner-Brooks,Inc., hereincalled T-B,the General Counsel of the National Labor Relations Board by theRegional Director for Region 7, on October5, 1965, issued an orderconsolidating cases, complaint and noticeof hearing,alleging thatLocal 80, Sheet Metal Workers International Association, AFL-CIO,herein called Respondent Local 80, andits agents,certain namedtrust funds, had engaged in and wereengaging in unfair labor prac-tices within the meaning of Section 8 (b) (3), 8(b) (1) (B), and 8 (d),and 2(6) and (7) of the National Labor Relations Act, as amended.Copies of the charges and the order consolidatingcases,complaintand notice of hearing were duly served uponRespondent Local 80,the named trust funds, T-B, and Sheet Metal EmployersAssociationof Detroit, party in interest, herein called theAssociation.The complaint alleges, in substance, thatRespondent Local 80 vio-lated Section 8 (b) (3) of the Act by insisting,as a condition prece-dent to entering into a collective-bargaining contractwith T-B, thatsuch contract contain provisionsfor anindustrypromotion fund andby thereafter refusing, through itsagents,the trustfunds named in161NLRB No. 7. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint, to accept any payments to the various other trust fundsestablished by the contract because T-B had not at the same time con-tributed to the industry promotion fund. The complaint furtheralleges that Respondent Local 80, by its insistence that T-B agree toan industry promotion fund, in the administration of which T-Bwould play no role, thereby restrained and coerced T-B in the selec-tion of its representative for the purpose of collective bargaining inviolation of Section 8(b) (1) (B) of the Act. Finally, the complaintalleges that Respondent Local 80 has insisted upon T-B's adherenceto industry fund provisions made inoperative by operation of law,and thereby Respondent Local 80 is seeking to alter or modify itscontract with T-B, contrary to the provisions of Section 8(d) cf (lieAct. Answers were filed by Respondent Local 80 and three of thenamed trust funds 1 admitting certain jurisdictional and factual alle-gations of the complaint, but denying the commission of unfair laborpractices.2On January 5, 1966, all parties to the proceeding moved to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and decision and order. The parties stipulated that they havewaived their rights to a hearing before a Trial Examiner and to theissuance of a Trial Examiner's Decision. They further stipulated thatthe charges, complaint and notice of hearing, and answers filed inthese cases, together with a stipulation as to certain facts and exhibits,should constitute the entire record in this proceeding. On Janu-ary 11, 1966, the Board granted the motion, ordered the transfer ofthe proceedings to the Board, and granted permission to the partiesto file briefs. The General Counsel, Respondent Local 80, and T-B,all filed separate briefs. A consolidated brief was filed on behalf of theAssociation and the trust funds.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the basis of the parties' stipulation, the briefs, and the entirerecord in these cases, the Board makes the following:FINDINGS OF FACT1.COMMERCET-B, which maintains its principal office and place of business inDetroit,Michigan, is engaged in the retail and wholesale distribu-tion, sale, installation, and service of floor coverings, acoustical tile,3Respondent Local 80's Pension Trust Fund,Vacation Fund,and Industry PromotionTrust Fund,herein collectively referred to as the Trust Funds.2 In view of our disposition herein, we find it unnecessary to rule on the motion todismiss filed by the Trust Funds. LOCAL 80, SHEET METAL WORKERS, ET AL.231and related products. During the 1964 calendar year, T-B purchasedgoods and material valued in excess of $100,000, of which goods andmaterial valued in excess of $50,000 were received directly frompoints outside the State of Michigan.Accordingly, we find, and the parties admit, that T-B is engaged incommerce within the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act to assert jurisdic-tion herein.II.THE LABOR ORGANIZATION INVOLVEDRespondent,Local 80 is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn June 12, 1964, Respondent Local 80 entered into a collective-bargaining agreement with the Association which is effective untilApril 30, 1967. By a subsequent addendum to this contract, which isalso effective from June 12, 1964, to April 30, 1967, Respondent Local80 and the Association agreed to the establishment of various trustfunds, including an industry promotion fund, and in section 3 of theaddendum provided as follows :Section 3. Standard And Uniform Contract A. This Agreementshall be the Standard And Uniform Written Labor Agreementembodying the terms and conditions of employment, of appren-tices and journeymen by all members of the Association and otherEmployers performing sheet metal work in the building andconstruction industry, excluding production shop work.Respondent Local 80 is also the bargaining representative for alljourneymen sheet workers and apprentices employed by T-B. Com-mencing on or about January 8, 1965, Respondent Local 80 sought toobtain T-B's agreement to be bound by the terms and conditions ofthe collective-bargaining contract between it and the Association.From the outset, T-B objected to the inclusion of the Industry Pro-motion Fund provisions in its contract. However, as stipulated bythe parties, Respondent Local 80 insisted upon the inclusion of theseprovisions as a condition precedent to entering into a contract with'i-B. On March 26, 1965, T-B signed the identical contract negotiatedbetween Respondent Local 80 and the Association; however, T-Bexpressly indicated that its agreement to the inclusion of the Indus-try Promotion Fund provisions in the contract was under protest. Bythe terms of the contract, T-B was required to make periodic pay-ments to the several trust funds provided for in the contract.' T-138The parties agreed to the establishment of an insurance trust fund, a pension trustfund,a vacation trust fund,a supplemental unemployment benefit trust fund, an ap-prenticeship fund, and an industry promotion fund. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade the required payments until June 15, 1965, at which time itcease making payments to the Industry Promotion Fund. Although,on June 15 and thereafter, T-B attempted to make payments to allthe Trust Funds, except the Industry Promotion Fund, these pay-ments have been refused by the depository bank named by the TrustFunds. It is stipulated by the parties that the Trust Funds' refusal,by their depository bank, to accept payments by T-B to any of thefunds was caused by T-B's failure to make payments to the IndustryPromotion Fund. Respondent Local 80, the Trust Funds, and theAssociation contend that the justification for the Trust Funds' re-fusal to accept T-B's payments in these circumstances is to be found inthe following provisions of T-B's collective-bargaining contract withRespondent Local 80:Section 11(G). The parties agree that under no circumstancesshall any of the Trustees of the Joint Funds accept paymentsfrom any Employer, who is subject to a construction tradesagreement as provided for herein, where such employer has notaccepted each and every term, obligation and condition of thisAgreement.Section 12(C). The bank depository will not receive any partialpayments of the negotiated fund contributions, i.e., the JointFunds and the Industry Promotion Fund. A partial payment ofthe amount due all said funds to the bank depository shall con-stitute a delinquency to all the funds.The General Counsel contends that violations of Section 8(b) (3)of the Act are manifested by Respondent Local 80's insistence uponthe inclusion of the Industry Promotion Fund provisions in the T-Bcontract and,by the refusal to accept any of T-B's contributions tothe various Trust Funds because T-B would not also contribute to theIndustry Promotion Fund. The General Counsel also contends thatby requiring T-B to accept an Industry Promotion Fund with T-Bwould have no role in administering, Respondent Local 80 restrainedand coerced T-B in the selection of its representative for the purposesof collective bargaining and thereby violated Section 8(b) (1) (B) ofthe Act. The General Counsel further alleges that by forcing T-B toadhere to contractual provisions which were inoperative as a matterof law because of the illegal manner in which they were obtained,Respondent Local 80 is seeking to alter or modify a contract, in vio-lation of Section 8(d) of the Act. T-B adopts the position expressedby the General Counsel, but, in addition, it argues that in its bargain-ing with T-B, Respondent Local 80 adopted a "take it or leave it" LOCAL 80, SHEET METAL WORKERS, ET AL.233attitude which the Board has found evidences bad-faithbargaining,'and that Respondent Local 80 acted unlawfullyby agreeingwith theAssociation that it would not enter into any contract with any otheremployer which did not contain the identicalprovisionsof the Asso-ciation contract.5Respondent Local 80, its allegedagents,the Trust Funds, and theAssociation as party-in-interest, admit the factual allegations of thecomplaint, set forth above, but deny the commission of any unfairlabor practices. Also Respondent Local 80, the Trust Funds, and theAssociation deny that an agency relationshipexistsbetween Respond-ent Local 80 and the Trust Funds and, as discussedinfra,questioncertain of the remedial action requested by the General Counsel.With respect to the unfair labor practices alleged in the complaint,we make the following determinations. We agree with the GeneralCounsel's contention that Respondent Local 80 violated Section8(b) (3) of the Act by insisting upon the inclusion of the IndustryPromotion Fund provision in a collective-bargainingcontract withT-B. In priorcasese the Board has expressly ruled that industry pro-motion funds are nonmandatory subjects of bargaining which may beproposed by the parties during negotiations, but notinsisted upon asa condition to entering into a collective-bargainingagreement.Accordingly, we find that Respondent Local 80 violatedSection8(b) (3) of the Act by requiring T-B to accept the Industry Promo-tion Fund provisions as a condition precedent to reachingagreementon a collective-bargaining contract.We next turn to a consideration of whether the subsequentrefusalby the Trust Funds, through their depository bank, to accept pay-ments from T-B to the various funds withoutalsocontributing to theIndustry Promotion Fund is a violation of Section 8 (b) (3) charge-able to Respondent Local 80. In making such a determination, thethreshold question is whether,as allegedin the complaint, the TrustFunds were acting as agents of Respondent Local80 in refusing toaccept T-B's contributions.The trust funds exist by virtue of the current collective-bargainingagreement between Respondent Local 80 and the Association, whichagreement was subsequently accepted by T-B. By the terms of thiscontract, the parties agree to the creation of the individual trustT-B citesGeneral Electric Company,150 NLRB 192, in support of this proposition.United Mine Workers v. Pennington,381 U.S. 657,is cited to support this.6Metropolitan District Council of Philadelphw., etc. (McCloskey and Company),137NLRB 1583;Operative Plasterers,etc., Local No. 2 (Arnold M. Hansen),149 NLRB 1264;andSouthern California District Council,etc. (Swimming Pool Gunite Contractors Group),144 NLRB 978;Detroit Resilient Floor Decorators Local2265(Mall Floor Covering,Inc.),136 NLRB 769, enfd.317 F.2d 269(C.A. 7). 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDfunds which are to be administered by trustees appointed under writ-ten declarations of trust. The contract further provides that the trus-tees for the Industry Promotion Fund shall all be appointed by theAssociation, whereas in the case of the other funds, it is providedthat an equal number of trustees shall be appointed by the Associa-tion and the Union.From an examination of the contract and the individual trustagreements, it is clear that the trustees of each of the funds derivetheir authority from and are bound by the terms of the collective-bargaining agreement between Respondent Local 80 and the Associa-tion.As set forth above, section 11(G) and 12(C) of the contractprohibit the trustees of these funds from accepting any paymentswhich are less than the amount due under all the funds establishedby the contract. Accordingly, the trustees of the various funds werenot free to exercise their discretion in refusing, by their depository,to accept the payments tendered by T-B, but rather were acting pur-suant to a specific limitation of authority contained in the contract.Therefore, we believe the trustees of these funds must be deemed tobe the agents of the joint principals, Respondent Local 80 and theAssociation, when, as here, they are acting pursuant to a specific man-date of the contract. The fact that all of the trustees of the industrypromotion fund and half of the trustees of the other funds wereappointed by the Association, which is not charged as a respondent,does not cause us to reach a different result. Because certain of thetrustees are appointed by the Association and others by RespondentLocal 80, it does not follow that the individual trustee is the agentsolely of and responsible only to the one principal. Neither the Asso-ciation nor Respondent Local 80 has exercised any power, includingthe appointment of trustees, which is not derived from the jointagreement of both, as expressed in the collective-bargaining agree-ment. Accordingly, we find that all trustees of the individual funds,whether they be appointed by the Association or Respondent Local80, are agents of both.'In view of our finding that the trustees, by their bank deposi-tory, were acting as agents of Respondent Local 80 in refusing toaccept payments tendered by T-B, we must determine whether bysuch conduct, Respondent Local 80 violated Section 8(b) (3) of theAct. Elsewhere in this Decision, we have found that RespondentLocal 80 violated Section 8(b) (3) by insisting upon the inclusion ofthe Industry Promotion Fund provision' as a condition precedent toentering into a ,contract with T-B. Because of the illegal manner inwhich agreement to such provision was obtained, we are constrained7 Cf.J. J. Hagerty, Inc.,139 NLRB633, enfd. inrelevant part 321 F.2d 130, 137 (C.A. 2). LOCAL 80, SHEET METAL WORKERS, ET AL.235to find that the Industry Promotion Fund provision contained in thecontract with T-B is invalid and inoperative as a matter of law. Thejustification then, if such exists, for Respondent Local 80's attemptto enforce this invalid condition must be found elsewhere than in itscontract with T-B. It is the position of the Association and the trus-tees that such justification is to be found in the contract betweenRespondent Local 80 and the Association. They argue that in refus-ing T-B's contributions, the trustees were acting pursuant to a validand enforceable contract between Respondent Local 80 and the Asso-ciation and therefore T-B could be barred from participating if itdid not choose to accept the terms and conditions governing partici-pation in these funds. While we do not question the right of partiesto establish funds upon which there are attached conditions for par-ticipation, it suffices to say that private rights must give way whenthey are utilized in a manner so as to deny a public right. By refusingto accept T-B's payments to the funds unless it would also contributeto the Industry Promotion Fund, Respondent Local 80 was attempt-ing to force T-B's adherence to contractual provisions upon which ithad unlawfully insisted as a condition to agreement and which weretherefore invalid and inoperative in law, as stated above. RespondentLocal 80's conduct in this respect constituted, in effect, a continuingreflection of its earlier unfair labor practice. The fact that such actionwas taken pursuant to the terms of a valid contract with the Associa-tion cannot serve as justification for its illegal conduct. Accordingly,we conclude that Respondent Local 80, by its agents the trustees, vio-lated Section 8(b) (3) of the Act by refusing to accept any paymentsby T-B to the funds, until T-B agreed to contribute to the IndustryPromotion Fund.We do not agree, however, with the General Counsel's contentionthat Respondent Local 80 also violated Section 8(b) (1) (B) of theAct by requiring T-B to accept an Industry Promotion Fund inwhich T-B would play no role in its administration. Admittedly,Respondent Local 80 insisted upon T-B's acceptance of these pro-visions however, mere insistence is not to be equated with the restraintand coercion required by the statute to establish an 8(b) (1) (B) vio-lation.'Although the complaint alleges that Respondent Local 80threatened to call a strike and did strike in support of its demandthat T-B agree to the Industry Promotion Fund, the answers andstipulation admit only that Respondent Local 80 insisted upon theinclusion of these provisions in its contract with T-B. Thus, on the8 Section 8(b) (1) (B)provides as follows :(b) It shall be an unfair labor practice for a labor organization or its agents-to restrain or coerce . . . (B) an employer in the selection of his representatives forthe purposes of collective bargaining or the adjustment of grievances. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord before us, there is no evidence that Respondent Local 80restrained and coerced T-B and, accordingly, we shall dismiss thisallegation of the complaint, without reaching the question of whetherthe Respondent's insistence upon the Industry Promotion Fund, ifshown to have been accompanied by restraint and coercion, wouldhave constituted conduct within the interdiction of 8(b) (1) (B).In view of our finding that Respondent Local 80 violated Section8 (b) (3), of the Act, we find it unnecessary to consider whether, aswas alleged by the General Counsel, Respondent Local 80's insistenceupon T-B's adherence to the illegal Industry Promotion Fund provi-sions of the contract constituted an alteration or modification of itscontract with T-B prohibited by Section 8 (d) of the Act. Even werewe to find that Respondent Local 80's conduct in this regard wasprohibited by Section 8(d) and as a consequence constituted a fur-ther violation of Section 8(b) (3), our Order remedying the unfairlabor practices would not in any way be affected. Accordingly, weshall dismiss this allegation of the complaint.'Finally, Respondent Local 80, the Trust Funds, and the Associa-tion contend that the Board does not have the power to remedy theviolations in the manner requested by the General Counsel. Specifi-cally, they challenge the Board's authority to fashion an order run-ning against the trustees of the various funds and to take any actionwhich- would invalidate any of the provisions in the collective-bargaining agreement between Respondent Local 80 and the Associa-tion.As to the first point, we think it is clear that by virtue of ourfinding that the trustees were acting as agents of Respondent Local80, in commission of certain -of the unfair labor practices foundherein, the Board is empowered to direct its Order.against not onlyRespondent Local 80, but also against parties actingas itsagents inthe commission of these unfair labor practices.With respect to thesecond point, we do not view the, remedy sought by the GeneralCounsel as a request that certain provisions of the Association con-tract be invalidated. In any event, our Order will not be directedtoward any of the provisions in the Association contract, but ratheritwill have application only to the contract between RespondentLocal 80 and T-B, and will specifically be directed against the enforce-ment of section 5, the Industry Promotion Fund provisions andsections 11(G) and 12(C) of this agreement .10We also make no unfair labor practice findings upon the groundsseparatelyurged byT-B because such mattersare beyondthe purview of the complaint and the stipulation ofthe parties.'° Respondent Local 80's contention that sections 11 (G) and 12(C) of the T-B contractshould in no way be impaired by our Order because T-B accepted these provisionswithoutprotest has no merit.In order to properly remedy the violations found herein, our Order willprohibit Respondent Local 80 and its agents from enforcing sections 11(G) and 12 (C) ofthe T-B contract in a manner designed to compel T-B to make payments to the IndustryPromotion Fund. LOCAL 80, SHEET METAL WORKERS, ET AL.237CONCLUSIONS OF LAW1.Turner-Brooks,Inc., is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Respondent Local 80 is a labor organization within the meaningof Section 2 (5) of the Act.3.All journeymen sheet metal workers and apprentices employedby Turner-Brooks, Inc., excluding all other employees, office clericalemployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Respondent Local 80, at all times material herein, has been, andis,the exclusive representative of all employees in the aforesaidappropriate unit for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.5.By conditioning its agreement to a collective-bargaining con-tract with Turner-Brooks, Inc., upon the latter's acceptance of theIndustry Promotion Fund provisions, a nonmandatory subject ofbargaining, Respondent Local 80 has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b) (3) ofthe Act.6.By refusing through its agents, the trustees, to accept paymentstendered by Turner-Brooks, Inc., to the various funds becauseTurner-Brooks, Inc., would not also contribute to the Industry Pro-motion Fund, Respondent Local 80 has engaged in and is engagingin unfair labor practices within the meaning of Section 8(b) (3) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.8.Respondent Local 80 has not engaged in any other unfair laborpractices as alleged in the complaint.THE REMEDYHaving found that Respondent Local 80 and its agents, the trusteesof the funds, have engaged in certain unfair labor practices, we shallCorder them to cease and desist therefrom and take certain affirmative.action designed to effectuate the policies of the Act.Inasmuch as Turner-Brooks, Inc., and Respondent Local 80 have.already entered into a current contract containing the Industry Pro-motion Fund provisions which Turner-Brooks, Inc., agreed to only'under protest, we shall order Respondent Local 80 and its agents tocease and desist from insisting that Turner=Brooks,Inc.,make con--tributions to the Industry Promotion Fund or otherwise comply with 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese provisions of the contract.We shall also order RespondentLocal 80 and its agents to cease and desist from enforcing sections11(G) and 12(C) of its contract with Turner-Brooks, Inc., insofaras they relate to the failure of Turner-Brooks, Inc., to make paymentsto the Industry Promotion Fund. Affirmatively, we shall require thatRespondent Local 80 and its agents reimburse Turner-Brooks, Inc.,for contributions made by it to the Industry Promotion Fund underthe terms of the current collective-bargaining contract, by the repay-ment of these moneys, together with interest at 6 percent per annum.We shall also require that Respondent Local 80 notify the Associationand the bank depository that it will not insist upon the enforceabilityof section 11(G) and 12(C) of its contract with Turner-Brooks, Inc.,insofar as they apply to the Industry Promotion Fund, and thatRespondent Local 80, and its agents, post notices and take whateversteps are necessary to comply with the provisions of our Order.ORDERPursuant to Section 10(e) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Local 80, Sheet Metal Workers International Associa-tion,AFL-CIO, Detroit, Michigan, and its agents, Sheet MetalWorkers Local Union No. 80 Insurance Trust Fund and its Trustees ;Sheet Metal Workers Local Union No. 80 Pension Trust Fund anditsTrustees; Sheet MetalWorkers Local Union No. 80 VacationTrust Fund and its Trustees; Sheet Metal Local Union No. 80 Sup-plemental Unemployment Benefit Trust Fund and its Trustees; SheetMetal Local Union No. 80 Apprenticeship Fund and its Trustees; andSheet Metal Employers Industry Promotion Fund and its Trustees,their officers, agents, representatives, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain with Turner-Brooks, Inc., as the repre-sentative of its employees in the unit found appropriate herein, byinsisting upon the inclusion of an industry promotion fund provisionas a condition precedent to entering into a collective-bargaining con-tract with Turner-Brooks, Inc.(b)Refusing to bargain with Turner-Brooks, Inc., by insistingthat Turner-Brooks, Inc., make contributions to the Industry Promo-tion Fund or otherwise comply with these provisions of the collective-bargaining contract between Turner-Brooks, Inc., and Respondent.(c)Enforcing sections 11(G) and 12(C) of its collective-bargain-ing contract with Turner-Brooks, Inc., insofar as these provisions arerelevant to the failure of Turner-Brooks, Inc., to make payments tothe Industry Promotion Fund. LOCAL 80, SHEET METAL WORKERS, ET AL.2392.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Sheet Metal Employers Association of Detroit, and theTrust Funds' bank depository, City National Bank of Detroit, inwriting, that it will not insist upon contributions by Turner-Brooks,Inc., to the Industry Promotion Fund, and that it will not enforcesections 11(G) and 12(C) of its contract with Turner-Brooks, Inc.,insofar as these provisions are relevant to the failure of Turner-Brooks, Inc., to make payments to the Industry Promotion Fund.(b)Reimburse Turner-Brooks, Inc., for all contributions made byit to the Industry Promotion Fund under the terms of the currentcollective-bargaining contract, by repayment to Turner-Brooks, Inc.,of a sum equal to the amount of these payments, together with inter-est at the rate of 6 percent per annum.(c)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all records and reports andall other -documents necessary to analyze the amount of repaymentdue Turner-Brooks, Inc.(d)Post in Respondent's business offices and meeting places inDetroit,Michigan, copies of the attached notice marked "Appen-dix." 11 Copies of said notice, to be furnished by the Regional Direc-tor for Region 7, after being duly signed by the representative ofRespondent, shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to membersare customarily posted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(e)Mail to the Regional Director for Region 7 copies of saidnotice for posting by Turner-Brooks, Inc., alid the Sheet MetalEmployers Association of Detroit, they being willing, in places wherenotices to employees are customarily posted. Copies of said notice, tobe furnished by the Regional Director for Region 7, after being dulysigned by Respondent's official representative, shall be forthwithreturned to the Regional Director.(f)Take whatever other steps may be necessary to comply withthis Decision and Order.(g)Notify the Regional Director for Region 7, in writing, within10 days from the date of this Decision and Order, what steps havebeen taken to comply herewith.n In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals Enforcing an Order." 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL OURMEMBERSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT refuse to bargain with Turner-Brooks, Inc., asthe representative of its employees in a unit of journeymen sheetmetal workers and apprentices, excluding all other employees,office clerical employees, guards, and supervisors, by insistingupon the inclusion of an industry promotion fund provision as acondition precedent to entering into a collective-bargaining con-tract with Turner-Brooks, Inc.WE WILL NOT refuse to bargain with Turner-Brooks, Inc., byinsisting that it make contributions to the Industry PromotionFund or otherwise comply with these provisions of the contractbetween Turner-Brooks, Inc., and Respondent.WE WILL NOT enforce sections 11 (G) and 12 (C) of our contractwith Turner-Brooks, Inc., in a manner which would deny Turner-Brooks, Inc., the right to make payments to the various trustfunds without also contributing to the Industry Promotion Fund.WE WILL reimburse Turner-Brooks, Inc., for all contributionsmade by it to the Industry Promotion Fund under the terms ofthe current contract by repayment to Turner-Brooks, Inc., of asum equal to the amount of these payments, together with inter-est at the rate of 6 percentper annum.LOCAL 80, SHEET METAL WORKERS INTERNATIONALASSOCIATION, AFL-CIO, AND ITS AGENTS, SHEETMETAL WORKERS LOCAL UNION No. 80 INSURANCETRUST FUND AND ITS TRUSTEES; SHEET METALWORKERS LOCAL UNION No. 80 PENSION TRUSTFUND AND ITS TRUSTEES; SHEET METAL WORKERSLOCAL UNION No. 80, VACATION TRUST FUNDAND ITS TRUSTEES SHEET METAL WORKERS LOCALUNION No. 80 SUPPLEMENTAL UNEMPLOYMENTBENEFITTRUSTEES;SHEETMETALWORKERSLOCAL UNION No. 80 APPRENTICESHIP FUND ANDITS TRUSTEES; AND SHEET METAL WORKERS INDUS-TRY PROMOTION FUND AND ITS TRUSTEES,Labor Organization and its Agents.Dated----------------By-------------------------------------(Representative)(Title) CHANTICLEER, INC.241Thisnotice must remain posted for 60 consecutive days from thedate of posting,and must not be altered,defaced, or covered by anyother material.If members have any question concerning this notice or compliancewith its provisions,they may communicate directly with the Board'sRegional Office,500 Book Building,1249Washington Boulevard,Detroit,Michigan 48226, Telephone 226-3200.Chanticleer,Inc.andMeatCutters,Packinghouse Workers &Food Handlers District Union Local#657, Amalgamated MeatCutters & Butcher Workmen of North America,AFL--CIO.Cases 12-CA.-3267 and 3323.October 21, 1966DECISION AND ORDEROn March 2, 1966, Trial Examiner Owsley Vose issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He further found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint and recom-mended dismissal as to them. Thereafter, the General Counsel andRespondent filed exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and finds merit in certain of the exceptions filed. Wetherefore adopt the Trial Examiner's findings, conclusions, andrecommendations, with the following additions and modifications.'1In view of our conclusions herein, wefind that theRespondent'swithdrawal of thediscount meat-buyingprivilege, the changeof employeeDozier'sreportingtime, and thechange ofemployee Rams' work shift, violated Section 8(a) (5), aswell as Section8(a) (1), of the NationalLaborRelationsAct, asamended.161 NLRB No. 19.264-188-67-vol. 161-17